Citation Nr: 1131837	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  08-38 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a schedular evaluation in excess of 30 percent for hiatal hernia with gastroesophageal reflux disease (GERD) and Barrett's esophagitis.

2.  Entitlement to an extraschedular evaluation for hiatal hernia with GERD and Barrett's esophagitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In October 2010, a Board hearing was held at the Seattle RO before the undersigned.  A transcript of that proceeding has been associated with the claims folder.

In a July 2010 rating decision, the Veteran was assigned a 30 percent disability rating for service-connected hiatal hernia disability effective April 25, 2006.  After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, the issue is still properly before the Board here and the issue has been appropriately rephrased above.

The issue of entitlement of service connection for Gilbert's syndrome has been raised by the record in a statement from the Veteran dated in September 2010, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an extraschedular evaluation for hiatal hernia with GERD and Barrett's esophagitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDING OF FACT

The competent and probative evidence of record shows that the Veteran's hiatal hernia with GERD and Barrett's esophagitis is manifested by adverse symptomatology that more nearly approximates pain, vomiting, material weight loss, hematemesis, melena, and other symptoms productive of severe impairment of health.


CONCLUSION OF LAW

The criteria for a schedular evaluation of 60 percent for hiatal hernia with GERD and Barrett's esophagitis, but no greater, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to an increased disability rating for his service-connected hiatal hernia with GERD and Barrett's esophagitis.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  
The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the effective-date element of the claim, by a letter mailed in June 2007, prior to the initial adjudication of his claim.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes the Veteran's statements, service treatment records, as well as postservice VA and private treatment records.  

The Veteran was afforded VA examinations in April 2010 and July 2007.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's hiatal hernia disability under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board observes that the April 2010 and July 2007 VA examiners did not indicate whether the Veteran's claims folder was available and reviewed prior to examination of the Veteran.  However, such did not have an adverse effect on the adequacy of the examinations.  Notably, as previously indicated, the examiners fully considered the Veteran's complaints, to include his complaints of functional impairment and pain with respect to his hiatal hernia disability.  Physical examinations were then performed that addressed all the relevant rating criteria.  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  He was afforded a personal hearing in October 2010.

Accordingly, the Board will proceed to a decision.

Analysis

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2010).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2010); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The Veteran's service-connected hiatal hernia disability is currently rated 30 percent disabling under Diagnostic Code 7399-7346 [hiatal hernia].  See 38 C.F.R. § 4.27 (2010) [hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen].

Diagnostic Code 7346 is deemed by the Board to be the most appropriate code, primarily because it pertains specifically to the disability at issue [hiatal hernia].

Under Diagnostic Code 7346, a 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.
The Veteran's service connected hiatal hernia disability is currently rated as 30 percent disabling, which is indicative of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  To obtain a 60 percent rating, he must demonstrate symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

The Veteran was afforded a VA examination in July 2007.  He complained of symptomatology associated with his hiatal hernia, including multiple daily stool with diarrhea, weight fluctuation, and loss of sleep.  He denied dysphagia, heartburn, epigastric pain, scapular pain, arm pain, passing of black-tarry stools, reflex and regurgitation of stomach contents, hematemesis, nausea, vomiting, and irregular bowel movement.  He stated that he used medication for treatment which helped to some degree.  Upon physical examination, the VA examiner noted that the Veteran was well-developed, well-nourished, and in no acute distress.  Examination of the Veteran's abdomen revealed essentially normal results.  The examiner diagnosed the Veteran with hiatal hernia with scar.  The examiner further reported that the hiatal hernia did not cause significant anemia or malnutrition.  

Private treatment records from the Tacoma Digestive Disease Center dated from July 2007 to June 2010 document the Veteran's continued complaints of functional impairment associated with his hiatal hernia disability.  A treatment record dated in August 2007 noted his complaints of bleeding problems dating back to October 2006, inability to sleep at night because of severe regurgitation, episodes of black tarry stools, increased bowel movements, and use of medication for treatment.  Additionally, a March 2009 treatment record documented his complaints of diarrhea, fatigue, change in eating habits to once a day, weight loss, difficulty swallowing, occasional bright red blood in toilet tissue, abdominal pain that lasts up to one hour, and nausea.  A July 2009 record also noted complaints of spastic chest pain, heartburn, and diaphoresis.  Treatment records from the Madigan Army Medical Center dated through January 2008 further document the Veteran's complaints of reflux and regurgitation despite taking medication as well as a gastric biopsy performed in September 2007.  
The Veteran was provided a VA examination in April 2010.  He indicated that the hiatal hernia with GERD and Barrett's esophagitis affected his sleep, work, and eating habits.  He reported dysphagia, heartburn, epigastric pain, scapular pain, passing of black-tarry stools, reflux and regurgitation, nausea, vomiting, lethargy, dizziness, and abdominal pain.  He noted his continued use of medication for treatment as well as abdominal laproscopic surgery in April 2006.  He denied change in body weight, arm pain, and hematemesis.  Upon physical examination, the VA examiner reported essentially normal results with respect to examination of the Veteran's abdomen.  She diagnosed the Veteran with hiatal hernia with GERD and Barrett's esophagitis, status post hiatal hernia surgery with scars.  

The Veteran continued his complaints associated with his hiatal hernia disability at the October 2010 Board hearing.  Specifically, he complained of pain in his left arm, neck, and chest as well as difficulty breathing, sleep impairment, vomiting with blood, difficulty eating and drinking, diarrhea, melena, dizziness, burning sensation, and inability to perform physical activities such as going on long walks.  See the October 2010 Board hearing transcript, pgs. 3-17.

Based on the above evidence of nausea, pain, regurgitation, loss of weight, hematemesis, interference with work, difficulty eating and drinking, melena, and surgical intervention, the Board finds that the Veteran has symptomatology associated with his hiatal hernia disability productive of severe impairment of health.  As such, a 60 percent rating for the Veteran's hiatal hernia disability is warranted under Diagnostic Code 7346, which is the maximum rating allowable.  38 C.F.R. § 4.114.  

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2010); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The report of the VA examiner in the April 2010 report indicates that there are scars on the anterior side of the trunk which are consistent with the Veteran's reported abdominal laproscopic surgery.  

The applicable rating criteria for skin disorders under 38 C.F.R. § 4.118 were amended, effective August 30, 2002 [see 67 Fed. Reg. 49490-99 (July 31, 2002)] and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his claim in May 2007. Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent rating of scars is warranted for scars which are superficial and painful on examination.  A "superficial" scar is one not associated with underlying soft tissue damage.  In this case, the Veteran's scars from his abdominal laproscopic surgery were not reported to have caused pain, instability or interfere with range of motion.  Accordingly, the Board finds that the competent and probative evidence demonstrates that the scars associated with the Veteran's abdominal laproscopic surgery are asymptomatic; separate ratings for these scars under Diagnostic Code 7804 are not warranted by the evidence of record.

In Hart, supra, the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  
In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).

After a careful review of the record, the Board can find no evidence to support a finding that the Veteran's hiatal hernia disability was more or less severe during the appeal period.  Specifically, as discussed above, the April 2010 and July 2007 VA examination reports, as well as the private treatment records and lay statements of the Veteran indicate that the Veteran's hiatal hernia symptomatology has remained relatively consistent throughout the period.  Notably, the competent and credible evidence demonstrates that the disability has caused vomiting, pain, weight loss, hematemesis, and melena productive of severe impairment of health.  As such, there is no basis for assigning the Veteran a disability rating other than the newly assigned 60 percent for any time during the course of this appeal.


ORDER

Entitlement to a schedular evaluation of 60 percent for service-connected hiatal hernia with GERD and Barrett's esophagitis is granted, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

At the October 2010 Board hearing, the Veteran testified as to the severity of his service-connected hiatal hernia disability on his employment as a labor and employee relations specialist for the Department of the Army.  Specifically, he stated that used 220 hours of leave in the past year in order to obtain treatment for the disability.  See the October 2010 Board hearing transcript, page 16.  He further stated that he is not able to go to work when he does not obtain enough sleep due to the severity of the hiatal hernia disability.  Id.  

Based on this competent and credible evidence, the Board finds extraschedular consideration is warranted, both under 38 C.F.R. § 3.321(b), for the Veteran's hiatal hernia disability individually, and under 38 C.F.R. § 4.16(b), when the Veteran's service-connected disability suggests individual unemployability.  As such extraschedular consideration is inherently part of the Veteran's increased rating claim which has been perfected on appeal, the Board has jurisdiction over the issue of whether extraschedular ratings are warranted as well.  See Rice v. Shinseki, 22 Vet. App. 447, 450-51 (2009).
The authority, however, to consider and assign extraschedular ratings has been specifically delegated to the Director of the Compensation and Pension Service, and not the Board, in the first instance.  Therefore, the correct course of action for the Board, where it finds that entitlement to an extraschedular evaluation may be present, is to raise the issue and remand it for the proper procedural actions outlined in 38 C.F.R. §§ 3.321(b) and 4.16(b).  See Floyd v. Brown, 9 Vet. App. 88 (1996); see also VAOPGCPREC 6-96 (August 16, 1996).  Specifically, the RO is required to prepare a full statement of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on his employability.  Such a statement must then be submitted to the Director, Compensation and Pension Service, for appropriate consideration. Such action must include both consideration for individual extraschedular rating for his service-connected hiatal hernia disability, pursuant to 38 C.F.R. § 3.321(b), but also consideration for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) under 38 C.F.R. § 4.16.

Accordingly, the case is REMANDED for the following action:

1. After undertaking any other development deemed necessary, prepare a full statement of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on his employability during the pendency of this appeal.  Thereafter, forward the Veteran's claims folder and the prepared statement to the Director, Compensation and Pension Service, for extraschedular consideration pursuant to 38 C.F.R. §§ 3.321(b) and 4.16(b).

2. After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


